                   Case 4:10-cr-40007-FDS Document 82 Filed 08/24/20 Page 1 of 3
Prob12B
(7/93)

                                         United States District Court
                                         for the District of Massachusetts

                         Request for Modifying the Conditions or Term of Supervision
                                        with Consent of the Offender
                                          (Probation Form 49, Waiver of Hearing is Attached)



   Name of Offender: Joel Polanco                                     Case Number: 10-CR-40007
   Name of Sentencing Judicial Officer: Honorable F. Dennis Saylor, IV, Chief U.S. District Judge
   Date of Original Sentence: July 22, 2011
   Original Offense: Felon in Possession of Ammunition, in violation of 18 U.S.C. § 922(g)(l);
   Distribution of Cocaine Base, in violation of 21 U.S.C.§ 84l(a)(l)
   Original Sentence: 120 Months of Custody followed by 36 Months of Supervised Release
   Type of Supervision: Supervised Release                            Date Supervision Commenced: August 30, 2019

                                          PETITIONING THE COURT

[ ]       To extend the term of supervision for years, for a total term of                     years
[X        To modify the conditions of supervision as follows:

                                                            CAUSE

The defendant shall abide by a curfew, subject to GPS monitoring, from 9:00 pm to 6:00 am for a period
of 60 days. The defendant shall pay for the costs of the program.

According to Boston Police Department Report #202057951, at about 2:39am on Thursday, August 13, 2020,
officers stopped Joel Polanco and Lony Sanders at the intersection of Massachusetts Avenue and Melnea Cass
Blvd. Both parties were observed conducting what was believed to be street level drug transactions. Mr. Sanders
was placed under arrest for 4 outstanding warrants as well as new 94C drug charges. Officers searched Mr.
Polanco and located a considerable amount of cash, mostly in $20 denominations, but no drugs were discovered
on him. Mr. Polanco informed officers that he worked “under the table” and was recently paid. Officers returned
Mr. Polanco’s money and property and he was released from the scene without incident. Mr. Sanders was also
searched, and officers removed multiple plastic bags of a brown powdery substance believed to be Fentanyl and
multiple plastic bags of white rock substance believed to be crack cocaine. Additionally, Mr. Sanders had $866.00
U.S. currency packaged and folded in multiple pockets consistent with street level drug dealing.

On August 17, 2020, the probation office confronted Mr. Polanco about his unreported law enforcement contact
on August 13, 2020. Mr. Polanco stated that he thought he didn’t need to inform the probation office of his
interaction with Boston Police because they did not “run” his name. Mr. Polanco initially reported that he was in
the area of Massachusetts Avenue and Melnea Cass Blvd. because he and his girlfriend took her son to the hospital
because he was having a problem with his left ankle and that he went outside the hospital to smoke a cigarette.
Mr. Polanco reported that he saw “Alex” (individual identified in the Boston Police report as Lony Sanders) and
said “hello.” The probation office asked Mr. Polanco to produce hospital paperwork proving that he took his
girlfriend’s son to the hospital. At this time, Mr. Polanco changed his story and informed the probation office that
he got into an argument with his girlfriend and he left the house. The probation office asked Mr. Polanco about
the cash he had on him and he reported that his mother had sent him money via Western Union.
                 Case 4:10-cr-40007-FDS Document 82 Filed 08/24/20 Page 2 of 3
 Prob 12B
                                                  -2 -                               Request for Modifying the
                                                                            Conditions or Terms of Supervision
                                                                                  with Consent of the Offender



The probation office questioned Mr. Polanco about the inconsistencies in what he was telling the probation office
compared to the details in the Boston Police report. In addition, when confronted about why he was in that area
of the city at the time of the night, Mr. Polanco lied about the reason, but later recanted and provided another
reason. Due to Mr. Polanco’s untruthfulness surrounding this incident and a previously reported incident that the
Court was made aware of, the probation office respectfully requests to modify Mr. Polanco’s conditions to ensure
interventions are in place to effectively supervise Mr. Polanco.

On August 21, 2020, Mr. Polanco agreed to the modification and signed a Probation Form 49, Waiver of Hearing
to Modify Conditions of Supervised Release. The Form 49 has been attached for the Court’s review. If Your
Honor concurs with our recommendation, please affix your signature below.


Reviewed/Approved by:                                                       Respectfully submitted,

/s/ Jeffrey R. Smith                                                       /s/ Jason Nelson
Jeffrey R. Smith                                                        by Jason Nelson
Supervisory U.S. Probation Officer                                         U.S. Probation Officer
                                                                           Date:            8/21/2020


THE COURT ORDERS
[ ] No Action
[ ] The Extension of Supervision as Noted Above
[  ] The Modification of Conditions as Noted Above
[ ] Other
                                                                            /s/ F. Dennis Saylor IV
                                                                           ______________________________
                                                                           The Honorable F. Dennis Saylor, IV
                                                                           Chief U.S. District Judge
                                                                            8/24/2020
                                                                           ______________________________
                                                                           Date
Case 4:10-cr-40007-FDS Document 82 Filed 08/24/20 Page 3 of 3
